Citation Nr: 1537254	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to July 14, 2014 for left knee synovial chondromatosis with degenerative joint disease.

2. Entitlement to a disability rating in excess of 20 percent prior to July 14, 2014 for left knee instability.

3. Entitlement to a disability rating in excess of 30 percent from September 1, 2015 for residuals of a left total knee replacement.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1978 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his October 2011 claim, the Veteran requested an increased evaluation of his traumatic arthritis of the left knee with postoperative synovial chondromatosis.  In his July 2012 notice of disagreement, the Veteran stated that the severity of his knees continues to worsen, and that there are days he is unable to walk, stand, or sit for long periods of time.  In a November 2012 letter, the RO asked the Veteran to clarify whether he is also seeking an increased disability rating for his left knee instability.  In his November 2012 substantive appeal, the Veteran stated that he is experiencing increased pain, particles or chips peeling off of his knee cap, his knee cap is moving, and he is in constant pain.  Accordingly, the Board finds the Veteran is seeking an increased disability rating for his entire left knee disability, and therefore all left knee disability ratings are currently before the Board, as reflected on the title page.

In a September 2014 rating decision, the RO granted entitlement to an evaluation of 100 percent for left total knee replacement, effective July 14, 2014, and an evaluation of 30 percent from September 1, 2015.  As the Veteran has not been granted the maximum benefit allowed for the left knee for the entire appeal period, the claims are still active, as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled to appear for a hearing before a member of the Board at the Waco RO in January 2015, but the Veteran did not report for this hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

This matter was remanded by the Board in March 2015 for further development.

This is a paperless file located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a January 2012 notice letter, and VA treatment records from the Central Texas VA Healthcare System dated July 1999 to September 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to a disability rating in excess of 30 percent from September 1, 2015 for left total knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 14, 2014, the Veteran's left knee synovial chondromatosis with degenerative joint disease was manifested by limitation of motion including locking; it was not manifested by ankylosis, effusion, impairment of the tibia and fibula, or genu recurvatum; flexion had never been limited to 30 degrees or less, and extension had never been limited to 15 degrees or more.

2. Prior to July 14, 2014, the Veteran's left knee was productive of moderate instability, but no recurrent subluxation.

3. Prior to July 14, 2014, the Veteran's service-connected left knee disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent prior to July 14, 2014 for left knee synovial chondromatosis with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

2. The criteria for a disability rating in excess of 20 percent prior to July 14, 2014 for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).

3. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter dated in January 2012.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, and identified private treatment records have been associated with the record.  

The Veteran was afforded a VA knee examination in February 2012.  The VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  This examination report also discusses the functional impact of the Veteran's left knee disability on the ordinary conditions of his daily life, including his ability to work.  Based on the examination and the absence of evidence of worsening symptomatology prior to July 2014, the Board concludes the February 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In the March 2015 remand, the Board instructed the AOJ to obtain all additional VA and/or private treatment records dated since January 2012 to determine whether they showed an increased disability rating was warranted prior to the Veteran's knee replacement surgery in July 2014.  On remand, the AOJ obtained the Veteran's VA treatment records from the Temple VA Medical Center dated January 2012 to March 2015.  In April 2015, the AOJ sent the Veteran a letter asking him to identify his private medical providers, and to provide signed releases so VA could obtain any private treatment records; to date, no response has been received from the Veteran.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

Given the association of the Veteran's VA treatment records dated from January 2012 to March 2015 with the evidentiary record, the April 2015 letter to the Veteran, and the subsequent readjudication of the claims in May 2015, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

Rating Principles for Knee Disabilities

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Limitation of flexion of the knee to 60 percent warrants a zero or noncompensable rating; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating; limitation of extension to 10 degrees warrants a 10 percent rating; limitation of extension to 15 degrees warrants a 20 percent rating; limitation of extension to 20 degrees warrants a 30 percent rating; limitation of extension to 30 degrees warrants a 40 percent rating; and limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of the knee is rated under Diagnostic Code 5256.  A 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Other knee impairment consisting of recurrent subluxation or lateral instability is rated under Diagnostic Code 5257.  A 10 percent rating is warranted for knee impairment of recurrent subluxation or lateral instability that is slight.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Impairment of the tibia and fibula is rated under Diagnostic Code 5262.  Malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Diagnostic Code 5263 provides a maximum 10 percent evaluation for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

By way of background, in a May 2008 rating decision, the Houston RO assigned separate evaluations for instability and arthritis with pain and limited motion of the Veteran's left knee.  A 10 percent rating was assigned for traumatic arthritis of the left knee with postoperative synovial chondromatosis under Diagnostic Code 5010-5260; the 20 percent rating for Veteran's left knee instability was continued under Diagnostic Code 5257.  In a September 2010 rating decision, the Waco RO continued the 10 percent rating for the Veteran's traumatic arthritis of the left knee with postoperative synovial chondromatosis, under Diagnostic Code 5010-5260, and continued the 20 percent rating for the Veteran's left knee instability under Diagnostic Code 5257.  The Veteran filed his current claim for an increased disability rating in October 2011.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current ratings are met is not necessary, and the analysis below will focus on whether the Veteran meets the criteria for higher ratings for his left knee.

Upon a September 2010 VA primary care visit, the Veteran complained of ongoing knee pains.  His primary care physician noted the Veteran was currently too heavy for a total knee replacement surgery to be performed, but that the Veteran was interested in steroid injections.  Upon an October 2011 VA primary care visit, the Veteran complained of his knees and ankles bothering him a lot recently, and stated that it was difficult for him to walk for prolonged distances.  

Upon a November 2011 VA orthopedic surgery consultation, the Veteran was noted to have progressive bilateral knee pain.  The Veteran reported he could walk three blocks and then had to rest.  It was noted the Veteran currently works a job in which he sits, and that he had braces, a cane, and used Meloxicam and topical medications.  Upon examination, the Veteran's passive range of motion of his left knee was reported as zero to 110 degrees, and the Veteran had joint line tenderness medially and laterally; stability tests were all negative, showing no instability of the left knee.  The physician's assistant noted that the Veteran's x-rays showed the bilateral knees were bone-on-bone medially, with left chondrocalcinosis and loose bodies.  The physician's assistant assessed severe degenerative joint disease of the bilateral knees and morbid obesity.  Cortisone injections were ordered for the bilateral knees, and it was suggested the Veteran lose weight to achieve a lower body mass index.

In January 2012, the Veteran called his VA primary care physician complaining of knee pain, and he reported that the cortisone injections helped a little but that he had pain again.  The Veteran was instructed to call the VA orthopedics unit.  

The Veteran was afforded a VA examination in connection with his claim in February 2012.  The Veteran reported bilateral knee pain every day, and that his left knee would lock on him daily.  The Veteran reported he was still able to coach football, which required him to stand up to two hours at a time; he also reported being able to walk about one block at a time, and that he could play some pick-up football games, but that he would take it easy.  The examiner noted the Veteran used knee braces for more strenuous activities, a couple times per month.  The Veteran reported no flare-ups of his left knee disability.  Upon examination, the Veteran's left knee flexion was to 100 degrees, with no objective evidence of painful motion.  Left knee extension was to zero degrees, also with no objective evidence of painful motion.  After repetitive use testing, the Veteran did not have any additional loss of range of motion, or any functional loss or impairment.  The Veteran had tenderness or pain to palpitation for both knees, but muscle strength testing was normal.  All joint stability tests were also reported as normal, and there was no patellar subluxation or dislocation.  No tibia or fibula impairment was found.  The February 2012 VA examiner reported the Veteran had a meniscus condition, but no current symptoms, to include joint pain, locking, or effusion.  However, the examiner stated the Veteran's synovial chondromatosis with loose bodies and frequent locking were residual signs and/or symptoms due to his 1983 left meniscectomy.  The examiner reported that imaging studies documented arthritis of both knees, with left knee synovial chondromatosis with loose bodies, but no evidence of patellar subluxation.  Finally, the February 2012 VA examiner reported the Veteran's knee condition did not impact his ability to work.

An April 2012 VA orthopedic surgery note reported the Veteran did not show for a scheduled appointment.  Later in April, the Veteran called to request a consultation with orthopedic surgery, stating that he wanted to get some sort of surgery on his knees "before it cripples him and he loses his job."  It was noted that the Veteran's primary care physician responded the Veteran could call orthopedics for steroid injections, but that they would not operate on the Veteran's knees until he lost weight.  In a second telephone call with the Veteran, a primary care nurse reported that the Veteran stated his knees were locking and popping, and that he had to "pop it back."  The Veteran also reported that he had to call out of work a lot due to his knee pain.

In his July 2012 notice of disagreement, the Veteran stated that the severity of his knees continues to worsen, and that there are days when he is unable to walk, stand, or sit for long periods of time, and that there are days he is unable to work his tour of duty.  The Veteran stated that recent VA x-ray reports showed that the Veteran's knee is bone-on-bone on the knee cap, and showed that bone particles were chipping away and were lodged in his skin.  The Veteran also stated that his pain level was lately more of a 9/10 on a daily basis.

In his November 2012 substantive appeal, the Veteran reported increased pain, particles or chips peeling off of his knee cap, that his knees were locking, his knee cap moving, and that he was in constant pain.

The Veteran's VA treatment records indicate the Veteran continued to complain of knee pain, but detailed examinations of the knee were not performed.  In August 2013, the Veteran was reevaluated by his VA primary care physician for morbid obesity and for degenerative joint disease of the knees; the primary care physician noted the Veteran was still too heavy for a knee replacement.

In June 2014, the Veteran called the Austin VA Community Based Outpatient Clinic to report that he was going to have knee surgery by a private provider, but that he would like to have the surgery performed by VA.  The Veteran was advised to have all of his private medical records faxed to the clinic for review.  However, the Veteran's VA treatment records do not indicate that any private treatment records were ever received or added to the Veteran's VA treatment records.

The Veteran submitted a copy of a July 2014 private operative report, noting that Dr. R.B.S. performed bilateral total knee replacements due to bilateral severe degenerative joint disease.  VA again notes that in an April 2015 letter, VA requested the Veteran submit copies of his private treatment records, or releases to allow VA to obtain his records, but to date, the Veteran has not provided any further private treatment records or signed releases.  Accordingly, no further medical evidence is available for the Board's review.

Upon careful review of the evidence of record, the Board finds that prior to July 14, 2014, the preponderance of the evidence is against granting a disability rating in excess of 10 percent for left knee synovial chondromatosis with degenerative joint disease, or a disability rating in excess of 20 percent for left knee instability.

First, the Board finds that the medical evidence of record does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum of the left knee prior to July 14, 2014.  Accordingly, Diagnostic Codes 5256, 5262, and 5263 are not for application.  38 C.F.R. § 4.71a.

Prior to July 14, 2014, the Veteran's flexion in the left knee was at its worst to 100 degrees, and he had full extension.  In order to warrant a higher rating under Diagnostic Code 5260, the Veteran's left knee flexion would have had to be limited to 30 degrees or less.  In order to warrant a separate rating under Diagnostic Code 5261, the Veteran would have had to have limitation of extension to 10 degrees or more.  As such, a disability rating in excess of 10 percent for traumatic arthritis of the left knee with postoperative synovial chondromatosis is not warranted under Diagnostic Code 5260, nor is separate rating warranted for limitation of extension under Diagnostic Code 5261.

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  Here, higher ratings based on functional loss are not warranted at any time during the appeal period.  The Veteran has complained of pain, limited movement, popping, locking, tenderness, and difficulty walking, standing, and sitting due to his left knee disability.  The Board notes, however, that the 10 percent rating prior to July 14, 2014 for limitation of motion already assigned contemplates the degree of painful motion and fatigability demonstrated here.  Additionally, as discussed above, the Veteran has full extension and limitation of flexion to no less than 100 degrees on the left prior to July 14, 2014, and the February 2012 VA examination report revealed no additional limitation of motion on repetitive use that would meet the criteria for higher or separate ratings under diagnostic codes 5260 or 5261.

The February 2012 VA examiner noted the Veteran has had a meniscus, or semilunar cartilage, condition, and noted the Veteran's partial left meniscectomy in 1983.  The February 2012 VA examiner reported the partial removal of the Veteran's semilunar cartilage is symptomatic, with synovial chondromatosis with loose bodies and frequent locking as residuals signs or symptoms.  Although the medical evidence of record indicates the Veteran experiences pain and locking as symptoms of his partial meniscectomy, the evidence of record does not indicate the Veteran experiences joint effusion.  The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; without joint effusion consideration of a separate evaluation under Diagnostic Code 5258 is not warranted. 

Further, the Board finds that a separate rating under Diagnostic Code 5259 for symptomatic residuals associated with the Veteran's partial meniscectomy is not warranted.  Although the February 2012 VA examiner characterized the Veteran's frequent locking of his left knee as a residual of his partial meniscectomy, the Veteran's symptoms of limitation of motion, pain, and instability are separately evaluation.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As locking has been attributed to the meniscectomy and overlaps with the limitation of motion and instability upon which the 10 percent rating under Diagnostic Code 5010 and 20 percent under Diagnostic Code 5257 have been based, the Board finds that the assignment of a separate compensable disability rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. § 4.14.  To assign the Veteran a separate rating under Diagnostic Code 5259 would compensate the Veteran twice for the same symptoms.  Further, the highest available rating under Diagnostic Code 5259 is 10 percent and thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5010.

Finally, prior to July 14, 2014, the medical evidence of record indicates that the Veteran's lateral instability of the left knee was never more than moderate in nature, and he did not have recurrent subluxation of the left knee.  In order to warrant a higher rating under Diagnostic Code 5257, the Veteran would have to experience severe recurrent subluxation or severe lateral instability of the left knee.  However, no instability of the left knee was shown upon the November 2011 VA orthopedic surgery consultation, or upon VA examination in February 2012.  As such, a disability rating in excess of 20 percent for left knee instability is not warranted under Diagnostic Code 5257.

The Board has considered lay statements of record relating to the severity of the Veteran's left knee disability, and finds that the results of the objective examinations by competent health care providers are the most probative evidence as to whether his left knee disability is manifested by limitation of flexion less than 30 percent, limitation of extension to 10 degrees or less, or severe lateral instability, and greatly outweigh the Veteran's own reports of symptoms, prior to July 14, 2014. 

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign ratings higher than 10 percent for limitation of motion of the left knee due to synovial chondromatosis with degenerative joint disease prior to July 14, 2014, or a provision upon which to assign a rating in excess of 20 percent for left knee instability prior to July 14, 2014.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left knee disability.  The Veteran's left knee disability is manifested by pain, limited motion, locking, popping, fatigability, and instability.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, service connection has only been granted for left knee synovial chondromatosis with degenerative joint disease and for left knee instability up to July 14, 2014, and then for left total knee replacement from July 14, 2014.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

The Veteran previously filed a claim of entitlement to TDIU, and cited his "bad knees" as the disability which prevented him from securing or following any substantially gainful employment.  See November 2009 Veteran's Application for Increased Compensation Based on Unemployability; see also September 2010 rating decision.  The Board finds, however, that the evidence of record indicates the Veteran is currently employed.  See, e.g., April 2013 VA administrative note (Veteran requests a specific appointment time due to his work schedule); July 2012 notice of disagreement; February 2012 VA examination report.  The Veteran has stated that his left knee disability affects his ability to work, see, e.g., July 2012 notice of disagreement; April 2012 VA administrative note, but the Board notes that the disability ratings assigned under the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability in his civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Neither the Veteran nor any medical providers have indicated that the Veteran is currently unable to work due to his left knee disability.  Accordingly, the Veteran has not raised the issue of TDIU as a result of his left knee disability, and the objective evidence does not suggest that he cannot work due to this disability; therefore, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to July 14, 2014 for left knee synovial chondromatosis with degenerative joint disease is denied.

Entitlement to a disability rating in excess of 20 percent prior to July 14, 2014 for left knee instability is denied.


REMAND

The Veteran underwent a total left knee replacement in July 2014.  The evidence of record indicates the Veteran has not been afforded a VA examination since February 2012.  As the Veteran has not been afforded an examination since undergoing his knee replacement, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his left knee disability from July 2014 to the present.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records dated from March 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current manifestations and severity of his service-connected left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


